DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. US 2016/0352128 in view of Kato US 5083284.

	Regarding Claim 1, Houston teaches (Figures 1-5 and 8) a current booster (111, par. 11) comprising: a buck-type converter (207) including: an input node (204); an output node (208); an inductor (L0) connected in series between the input and output nodes; a first capacitor (C0) connecting between the output node and ground (gnd); a second capacitor (CI) connecting between the input node and ground; a first switch (Q1) connected in series between the input node and the inductor; and a second switch (Q2) connecting a node between the first switch and the inductor to ground; a controller  (209 and 501) operatively connected to control switching of the first and second switches, wherein the controller includes logic (See Fig. 5 circuitry producing PWM signal) configured to drive switching of the first and second switches in a first mode (first or second mode) to maintain voltage at the output node if current at the input node is below a set point (IA_MAX), and in a second mode (third mode)  to maintain constant current at the input node if current at the input node reaches the set point. (For Example: Paragraphs 17-23 and 32-37)
	Houston does not teach wherein the set point is preprogramed to account for expected cable resistance variations.
	Kato teaches (Figures 1-4) wherein the set point  (reference resistance) is pre-programed (Col. 3 lines 25-32) to account for expected cable resistance variations (cable of 8-10). (For Example: Col. 3)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the set point varies in a way that accounts for expected cable resistance variations, as taught by Kato to reduce losses related to the cable resistance. 
	Regarding Claim 2, Houston teaches (Figures 1-5 and 8) further comprising: a selector (211) operatively connected to each of the input and output nodes (204 and 208), and operatively connected to the controller (209 and 501) to select whether input for the controller is provided from the input node or from the output node, wherein voltage at the output node controls buck-type converter duty cycle to maintain voltage at the output node (when the controller uses VO_ERR) if current at the input node is below the set point (IA_MAX), and to drive switching of the first and second switches (Q1-Q2) in the second mode  (third mode) wherein current from the input node controls buck-type converter duty cycle to maintain constant current at the input node if current at the input node is equal to or above the set point. (For Example: Paragraphs 17-23 and 32-37)
	Regarding Claim 3, Houston teaches (Figures 1-5 and 8)wherein the selector  (211) includes at least one of: a diode switch; a controlled switch from a comparator configured to switch on the set point; and/or a switch (at 511) controlled by a signal from the controller (from 501). (For Example: Paragraphs 17-23 and 32-37)
	Regarding Claim 4, Houston teaches (Figures 1-5 and 8) wherein the controller  (209 and 501) is operatively connected to receive current (IA) at the input node (204) to control switching of the first and second switches (Q1-Q2) in the second mode (third mode). (For Example: Paragraphs 17-23 and 32-37)
	Regarding Claim 5, Houston teaches (Figures 1-5 and 8) wherein the controller (209 and 501) is operatively connected to receive voltage (Vin) at the input node (204) to control switching of the first and second switches (Q1-Q2) in the second mode (third mode). (For Example: Paragraphs 17-23 and 32-37)
	Regarding Claim 8, Houston teaches (Figures 1-5 and 8), wherein the buck-type converter (208) is configured as at least one of the following configurations: a synchronous buck, fly-buckTM topology, single switch forward, two switch forward, bridge, resonant, and/or quasi-resonant.
	Regarding Claim 9, Houston teaches (Figures 1-5 and 8), wherein the first switch includes a MOSFET (Q1).
	Regarding Claim 10, Houston teaches (Figures 1-5 and 8) wherein the second switch includes at least one of a diode configured to switch based on duty cycle of the buck-type converter in the first and second modes without direct input from the controller; or a MOSFET (Q2).
	Regarding Claim 11, Houston teaches (Figures 1-5 and 8) further comprising: a load (113) connected to be powered from the output node of the buck-type converter (with Vo); and a voltage source (101 and 103) connected by a wireline to the input node of the buck-type converter (See Fig. 1) for providing power to the load conditioned by the buck-type converter. (For Example: Paragraphs 17-23 and 32-37)
	Regarding Claim 13, Houston teaches (Figures 1-5 and 8) a method of boosting current (par. 11 the converter can be a boost converter) comprising: supplying electrical power to a load (113) through a current booster (207), wherein the current booster in a first mode (first or second mode) maintains a voltage applied to the load (voltage at 113) if current input to the current booster is below a set point (IA_MAX), and wherein the current booster in a second mode (Third mode) maintains input current to the current booster if the input current to the current booster reaches the set point. (For Example: Paragraphs 17-23 and 32-37)
	Houston does not teach wherein the set point is preprogramed to account for expected cable resistance variations.
	Kato teaches (Figures 1-4) wherein the set point  (reference resistance) is pre-programed (Col. 3 lines 25-32) to account for expected cable resistance variations (variations of cables 8-10). (For Example: Col. 3)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the set point varies in a way that accounts for expected cable resistance variations, as taught by Kato to reduce losses related to the cable resistance.
	Regarding Claim 14, Houston teaches (Figures 1-5 and 8) wherein maintaining the input current (IA) includes capping the input current in the second mode (Third mode) after the input current to the current booster reaches the set point (IA_MAX) and thereafter returning the current booster to the first mode (first or second mode) if demand from the load (113) allows the input current to the current booster to drop below the set point. (For Example: Paragraphs 17-23 and 32-37)	 
	Regarding Claim 16, Houston teaches (Figures 1-5 and 8) further comprising at least one of a current measurement resistor (par. 23) and/or a Hall Effect device operatively connected to measure current at the input node for input to the controller (see Fig. 2 and 5). (For Example: Paragraphs 17-23 and 32-37)	

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. US 2016/0352128 in view of Kato US 5083284 and further in view of  Rexha et al. US .
	Regarding Claim 7, Houston teaches (Figures 1-5 and 8) a controller.
	Houston does not teach wherein the controller is programmed with machine readable instructions to switch between the first and second modes at the set point wherein the set point varies in a way that changes to be refined based on voltage and/or current measurements locally or using telemetry.
	Rexha teaches (Figures 1-12) wherein the controller (496 and 80) is programmed with machine readable instructions (Col. 8 lines 65-67) to switch between the first and second modes (mode of operation) at the set point wherein the set point varies in a way that changes to be refined based on voltage and/or current measurements (Figures 4 and 7) locally or using telemetry (with 80). (For Example: Col. 8 lines 60-67 and Col. 9)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the controller is programmed with machine readable instructions to switch between the first and second modes at the set point wherein the set point varies in a way that changes to be refined based on voltage and/or current measurements locally or using telemetry, as taught by Rexha to provide a variable set point which takes into account  variations in the system and improve controller functions. 
	Regarding Claim 12, Houston teaches (Figures 1-5 and 8) a method.
	Houston does not teach wherein the load includes a motor.
	Rexha teaches (Figures 1-12) wherein the load includes a motor (Col. 6 lines 3-6). (For Example: Col. 8 lines 60-67 and Col. 9)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the load includes a motor, as taught by Rexha to provide a variable set point which takes into account  variations in the system and improve controller functions. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. US 2016/0352128 in view of Kato US 5083284 and further in view of  Celani et al. US 2013/0057225.
	Regarding Claim 15, Houston teaches (Figures 1-5 and 8) further comprising switching the current booster (Fig. 2) from the first mode to the second mode (first or second to third mode). (For Example: Paragraphs 17-23 and 32-37)
	Houston does not teach wherein the set point corresponds to a point of maximum power transfer through the current booster to the load.
	Celani teaches (Figures 1-3 and 5) wherein the set point corresponds to a point of maximum power transfer (MPPT or MP) through the circuit to the load. (For Example: Paragraphs 32-37)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the set point corresponds to a point of maximum power transfer through the current booster to the load, as taught by Celani to improve power output capabilities and efficiency. 
Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. US 2016/0352128 in view of Kato US 5083284 and further in view of Dorel US 6047784.
	Regarding Claim 17-19, Houston teaches (Figures 1-5 and 8) a circuit.
	Houston does not teach wherein the motor is a brushless direct current motor (BLDC), wherein the motor is connected to drive a downhole tool, wherein the downhole tool includes at least one of a tractor, a drill, a mill, and/or a cutter.
	Dorel teaches (Figure 1) wherein the motor is a brushless direct current motor (Claim 7 or 8), wherein the motor is connected to drive a downhole tool (drill, Fig. 1 ), wherein the downhole tool includes at least one of a tractor, a drill (Claim 10), a mill, and/or a cutter. (For Example: Col. 3)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the motor is a brushless direct current motor (BLDC), wherein the motor is connected to drive a downhole tool, wherein the downhole tool includes at least one of a tractor, a drill, a mill, and/or a cutter, as taught by Dorel to improve versatility by providing power to different types of loads. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838